Exhibit 8.1 LIST OF DRYSHIPS SUBSIDIARIES Name of Subsidiary Jurisdictionof Incorporation Oceanview Owners Limited Liberia Oceansurf Owners Limited Liberia Oceancentury Owners Limited Liberia Hydrogen Shipholding Co. S.A. Liberia Earthly Shipholding Co. S.A. Liberia Helium Shipholding Co. S.A. Liberia Silicon Shipholding Co. S.A. Liberia Oxygen Shipholding Co. S.A. Liberia Skip Navigation Inc. Liberia Oxygen Shipping Company Limited Malta Blueberry Shipping Company Limited Malta Bosari Shipping Company Limited Malta Annapolis Shipping Company Limited Malta Malvina Shipping Company Limited Malta Samsara Shipping Company Limited Malta Fabiana Navigation Company Limited Malta Karmen Shipping Company Limited Malta Thelma Shipping Company Limited Malta Celine Shipping Company Limited Malta Arleta Navigation Company Limited Malta Felicia Navigation Company Limited Malta Zatac Shipping Company Limited Malta Royerton Shipping Company Limited Malta Fago Shipping Company Limited Malta Lancat Shipping Company Limited Malta Hydrogen Shipping Company Limited Malta Helium Shipping Company Limited Malta Platan Shipping Company Limited Malta Madras Shipping Company Limited Malta Tolan Shipping Company Limited Malta Lansat Shipping Company Limited Malta Iguana Shipping Company Limited Malta Selma Shipping Company Limited Malta Farat Shipping Company Limited Malta Onil Shipping Company Limited Malta Silicon Shipping Company Limited Malta Araldo Marine Ltd. Marshall Islands Welby Shipping Inc. Marshall Islands Ialysos Owning Company Limited Marshall Islands Azalea Shareholders Limited Marshall Islands Samsara Shipholding One Inc. Marshall Islands Samsara Shipholding Two Inc. Marshall Islands Lidman Maritime Co. Marshall Islands Armanno Marine Co. Marshall Islands Devine Navigation Inc. Marshall Islands Name of Subsidiary Jurisdictionof Incorporation Ariadne Marine S.A. Marshall Islands Mador Shipping Ltd. Marshall Islands Lothair Navigation Company Marshall Islands Verge Navigation Corp. Marshall Islands Joyce Shipping Corp. Marshall Islands Amara Shipping Company Marshall Islands Alma Shipholding Inc. Marshall Islands Tempo Marine Co. Marshall Islands Flamenco Management Corp. Marshall Islands Star Record Owning Company Limited Marshall Islands Star Record Shareholdings Limited Marshall Islands Argo Owning Company Limited Marshall Islands Paralos Owning Company Limited Marshall Islands Rea Owning Company Limited Marshall Islands Rea Shareholdings Limited Marshall Islands Dione Owning Company Limited Marshall Islands Dione Shareholdings Limited Marshall Islands Phoebe Owning Company Limited Marshall Islands Phoebe Shareholdings Limited Marshall Islands Uranus Owning Company Limited Marshall Islands Uranus Shareholdings Limited Marshall Islands Selene Owning Company Limited Marshall Islands Selene Shareholdings Limited Marshall Islands Tethys Owning Company Limited Marshall Islands Tethys Shareholdings Limited Marshall Islands Ioli Owning Company Limited Marshall Islands Ioli Shareholdings Limited Marshall Islands Iason Owning Company Limited Marshall Islands Iason Shareholdings Limited Marshall Islands Team-up Owning Company Limited Marshall Islands Team-up Shareholdings Limited Marshall Islands Iokasti Owning Company Limited Marshall Islands Iokasti Shareholdings Limited Marshall Islands Boone Star Owners Inc. Marshall Islands Boone Star Shareholders Inc. Marshall Islands Norwalk Star Owners Inc. Marshall Islands Norwalk Star Shareholdings Inc. Marshall Islands Dalian Star Owners Inc. Marshall Islands Dalian Star Shareholdings Inc. Marshall Islands Aegean Traders Inc. Marshall Islands Aegean Shareholders Inc. Marshall Islands Cretan Traders Inc. Marshall Islands Cretan Shareholders Inc. Marshall Islands Roscoe Marine Ltd. Marshall Islands Argo Shareholdings Limited Marshall Islands Pergamos Owning Company Limited Marshall Islands Pergamos Shareholders Limited Marshall Islands Amathus Owning Company Limited Marshall Islands Subsidiary Jurisdictionof Incorporation Amathus Shareholders Limited Marshall Islands Echo Owning Company Limited Marshall Islands Echo Shareholdings Limited Marshall Islands Caerus Owning Company Limited Marshall Islands Caerus Shareholdings Limited Marshall Islands Symi Owners Inc. Marshall Islands Symi Shareholders Inc. Marshall Islands Kalymnos Owners Inc. Marshall Islands Kalymnos Shareholders Inc. Marshall Islands Litae Owning Company Limited Marshall Islands Litae Shareholdings Limited Marshall Islands Tyche Owning Company Limited Marshall Islands Tyche Shareholdings Limited Marshall Islands Anemone Marine Co. Marshall Islands Ariana Marine Ltd. Marshall Islands Neria Shipmanagement Inc. Marshall Islands Argante Navigation Corp. Marshall Islands Sunlight Shipholding One Inc. Marshall Islands Sunlight Shipholding Two Inc. Marshall Islands Atlas Owning Company Limited Marshall Islands Atlas Shareholdings Limited Marshall Islands Maternal Owning Company Limited Marshall Islands Maternal Shareholdings Limited Marshall Islands Xanadu Shipholding One Inc. Marshall Islands Xanadu Shipholding Two Inc. Marshall Islands Nouvelle Shipholding One Inc. Marshall Islands Nouvelle Shipholding Two Inc. Marshall Islands Paternal Owning Company Limited Marshall Islands Paternal Shareholdings Limited Marshall Islands Olivia Shipholding One Inc. Marshall Islands Olivia Shipholding Two Inc. Marshall Islands Taipan Shipholding One Inc. Marshall Islands Taipan Shipholding Two Inc. Marshall Islands Classical Owning Company Limited Marshall Islands Classical Shareholdings Limited Marshall Islands Human Owning Company Limited Marshall Islands Human Shareholdings Limited Marshall Islands Seaventure Shipping Limited Marshall Islands Seaventure Holdings Limited Marshall Islands Primera Shipholding One Inc. Marshall Islands Primera Shipholding Two Inc. Marshall Islands Scorpio Shipholding One Inc. Marshall Islands Scorpio Shipholding Two Inc. Marshall Islands Paragon Shipholding One Inc. Marshall Islands Paragon Shipholding Two Inc. Marshall Islands Iguana Shipholding One Inc. Marshall Islands Iguana Shipholding Two Inc. Marshall Islands Lotis Traders Inc. Marshall Islands Subsidiary Jurisdictionof Incorporation Lotis Shareholders Inc. Marshall Islands Kronos Owning Company Limited Marshall Islands Kronos Shareholdings Limited Marshall Islands Lucio Shipholding Ltd. Marshall Islands Valente Navigation Co. Marshall Islands NT LLC Investors Ltd. Marshall Islands NT LLC Shareholders Ltd. Marshall Islands Toro Shipholding One Inc. Marshall Islands Toro Shipholding Two Inc. Marshall Islands Gaia Owning Company Limited Marshall Islands Gaia Shareholdings Limited Marshall Islands Trojan Maritime Co. Marshall Islands Koronis Navigation S.A. Marshall Islands Astarte Maritime S.A. Marshall Islands Ashby Shipmanagement Corp. Marshall Islands Orpheus Owning Company Limited Marshall Islands Orpheus Shareholdings Limited Marshall Islands Ionian Traders Inc. Marshall Islands Rhodian Traders Inc. Marshall Islands Monteagle Shipping SA Marshall Islands Paralos Shareholdings Limited Marshall Islands Kerkyra Traders Inc. Marshall Islands Kerkyra Shareholders Inc. Marshall Islands Wealth Management Inc. Marshall Islands Thrasymachus Challenge Inc. Marshall Islands Hippias Challenge Inc. Marshall Islands Prodicus Challenge Inc. Marshall Islands Gorgias Challenge Inc. Marshall Islands Callicles Challenge Inc. Marshall Islands Antiphon Challenge Inc. Marshall Islands Protagoras Challenge Inc. Marshall Islands Lycophron Challenge Inc. Marshall Islands Cratylus Challenge Inc. Marshall Islands Tinos Traders Inc. Marshall Islands Sifnos Traders Inc. Marshall Islands Milos Traders Inc. Marshall Islands Milos Shareholders Inc. Marshall Islands Thassos Traders Inc. Marshall Islands Thassos Shareholders Inc. Marshall Islands Pounta Traders Inc. Marshall Islands Pounta Shareholders Inc. Marshall Islands Faedon Shareholdings Limited Marshall Islands Ialysos Shareholders Limited Marshall Islands Mandarin Shareholdings Limited Marshall Islands Mensa Shareholdings Limited Marshall Islands Iktinos Owning Company Limited Marshall Islands Iktinos Shareholdings Limited Marshall Islands Kallikrates Owning Company Limited Marshall Islands Subsidiary Jurisdictionof Incorporation Kallikrates Shareholdings Limited Marshall Islands Belulu Shareholders Limited Marshall Islands DryShips Partners LP Marshall Islands DRYS GP LLC Marshall Islands Oceanfreight Inc. Marshall Islands Oceanship Shareholdings Limited Marshall Islands Oceanship Owners Limited Marshall Islands Oceanwealth Shareholdings Limited Marshall Islands Oceanwealth Owners Limited Marshall Islands Oceanventure Shareholdings Limited Marshall Islands Oceanventure Owners Limited Marshall Islands Oceanresources Shareholdings Limited Marshall Islands Oceanresources Owners Limited Marshall Islands Oceanstreangth Shareholdings Limited Marshall Islands Oceanstreangth Owners Limited Marshall Islands Oceanenergy Shareholdings Limited Marshall Islands Oceanenergy Owners Limited Marshall Islands Oceantrade Shareholdings Limited Marshall Islands Oceantrade Owners Limited Marshall Islands Oceanprime Shareholdings Limited Marshall Islands Oceanprime Owners Limited Marshall Islands Oceanclarity Shareholdings Limited Marshall Islands Oceanclarity Owners Limited Marshall Islands Oceanfighter Shareholders Inc. Marshall Islands Oceanfighter Owners Inc. Marshall Islands Ocean Faith Shareholders Inc. Marshall Islands Ocean Faith Owners Inc. Marshall Islands Ocean Blue Spirit Shareholders Inc. Marshall Islands Ocean Blue Spirit Owners Inc. Marshall Islands Kifissia Star Shareholders Inc. Marshall Islands Kifissia Star Owners Inc. Marshall Islands Oceanpower Shareholders Inc. Marshall Islands Oceanpower Owners Inc. Marshall Islands Oceanwave Shareholders Limited Marshall Islands Oceanwave Owners Limited Marshall Islands Oceanrunner Shareholders Limited Marshall Islands Oceanrunner Owners Limited Marshall Islands Oceanfire Shareholders Inc. Marshall Islands Oceanfire Owners Inc. Marshall Islands Oceanview Shareholders Limited Marshall Islands Oceansurf Shareholders Limited Marshall Islands Oceancentury Shareholders Limited Marshall Islands Pacifai Shareholders Limited Marshall Islands Pacifai Owning Company Limited Marshall Islands Amazon Shareholders Limited Marshall Islands Amazon Owning Company Limited Marshall Islands Freightwise Investments Ltd Marshall Islands Olympian Heracles Holding Inc. Marshall Islands Subsidiary Jurisdictionof Incorporation Olympian Asclepius Holding Inc. Marshall Islands Olympian Hestia Holding Inc. Marshall Islands Olympian Zeus Shareholders Inc. Marshall Islands Olympian Zeus Owners Inc. Marshall Islands Olympian Apollo Shareholders Inc. Marshall Islands Olympian Apollo Owners Inc. Marshall Islands Olympian Hebe Holding Inc. Marshall Islands Olympian Hera Shareholders Inc. Marshall Islands Olympian Hera Owners Inc. Marshall Islands Olympian Rea Holding Inc. Marshall Islands Olympian Poseidon Shareholders Inc. Marshall Islands Olympian Poseidon Owners Inc. Marshall Islands Olympian Demeter Shareholders Inc. Marshall Islands Olympian Demeter Owners Inc. Marshall Islands Olympian Ares Shareholders Inc. Marshall Islands Olympian Ares Owners Inc. Marshall Islands Olympian Artemis Shareholders Inc. Marshall Islands Olympian Artemis Owners Inc. Marshall Islands Olympian Diana Holding Inc. Marshall Islands Olympian Athena Shareholders Inc. Marshall Islands Olympian Athena Owners Inc. Marshall Islands Olympian Dionysus Shareholders Inc. Marshall Islands Olympian Dionysus Owners Inc. Marshall Islands Olympian Aphrodite Shareholders Inc. Marshall Islands Olympian Aphrodite Owners Inc. Marshall Islands Olympian Pan Holding Inc. Marshall Islands Olympian Hephaestus Shareholders Inc. Marshall Islands Olympian Hephaestus Owners Inc. Marshall Islands Olympian Hermes Shareholders Inc. Marshall Islands Olympian Hermes Owners Inc. Marshall Islands Subsidiary Jurisdictionof Incorporation Ocean Rig UDW Inc. Marshall Islands Drill Rigs Holdings Inc. Marshall Islands Ocean Rig 1 Shareholders Inc. Marshall Islands Ocean Rig 1 Inc. Marshall Islands Ocean Rig 1 Greenland Operations Inc. Marshall Islands Ocean Rig Falkland Operations Inc. Marshall Islands Ocean Rig West Africa Operations Inc. Marshall Islands Ocean Rig 2 Shareholders Inc. Marshall Islands Ocean Rig 2 Inc. Marshall Islands Drill Rigs Operations Inc. Marshall Islands Ocean Rig EG Operations Inc. Marshall Islands Ocean Rig Norway Operations Inc. Marshall Islands Ocean Rig Liberia Operations Inc. Marshall Islands Ocean Rig Ireland Operations Inc. Marshall Islands Drillships Holdings Inc. Marshall Islands Drillship Hydra Shareholders Inc. Marshall Islands Drillship Hydra Owners Inc. Marshall Islands Ocean Rig Corcovado Greenland Operations Inc. Marshall Islands Drillship Paros Shareholders Inc. Marshall Islands Drillship Paros Owners Inc. Marshall Islands Drillships Holdings Operations Inc. Marshall Islands Ocean Rig Angola Operations Inc. Marshall Islands Ocean Rig Gabon Operations Inc. Marshall Islands Drillships Investment Inc. Marshall Islands Kithira Shareholders Inc. Marshall Islands Drillship Kithira Owners Inc. Marshall Islands Ocean Rig Poseidon Operations Inc. Marshall Islands Skopelos Shareholders Inc. Marshall Islands Drillship Skopelos Owners Inc. Marshall Islands Drillships Investment Operations Inc. Marshall Islands Ocean Rig Namibia Operations Inc. Marshall Islands Ocean Rig Cuanza Operations Inc. Marshall Islands Drillships Ocean Ventures Inc. Marshall Islands Drillship Skiathos Shareholders Inc. Marshall Islands Drillship Skiathos Owners Inc. Marshall Islands Drillship Skyros Shareholders Inc. Marshall Islands Drillship Skyros Owners Inc. Marshall Islands Drillship Kythnos Shareholders Inc. Marshall Islands Drillship Kythnos Owners Inc. Marshall Islands Drillships Ocean Ventures Operations Inc. Marshall Islands Ocean Rig Cunene Operations Inc. Marshall Islands Ocean Rig Cubango Operations Inc. Marshall Islands Ocean Rig Operations Inc. Marshall Islands Ireland Drilling Crew Inc. Marshall Islands Drillships Financing Holding Inc. Marshall Islands Alley Finance Co. Marshall Islands Subsidiary Jurisdictionof Incorporation Algarve Finance Ltd Marshall Islands Ocean Rig Global Chartering Inc. Marshall Islands Drillship Alonissos Shareholders Inc. Marshall Islands Drillship Alonissos Owners Inc. Marshall Islands Ocean Rig Management Inc. Marshall Islands Eastern Med Consultants Inc. Marshall Islands Ocean Rig Spares Inc. Marshall Islands Bluesky Shareholders Inc. Marshall Islands Bluesky Owners Inc. Marshall Islands DrillShip Santorini Owners Inc. Marshall Islands DrillShip Santorini Shareholders Inc. Marshall Islands Olympia Rig Angola Limitada Angola Olympia Rig Angola Holding S.A. Angola Ocean Rig Drilling Do Brazil Servicos De Petroleo Ltda. Brazil Ocean Rig Do Brazil Servicos De Petroleo Ldta Brazil Ocean Rig Rio De Janeiro Servicos De Petroleo Ltda of Brazil Brazil Ocean Rig Canada Inc. Canada Primelead Limited Cyprus Ocean Rig Ghana Limited Ghana Ocean Rig Olympia Operations Ghana Limited Ghana Ocean Rig Offshore Mianagement Limited Jersey Ocean Rig Black Sea Cooperatief U.A. Netherlands Ocean Rig Black Sea Operations B.V. Netherlands Ocean Rig Drilling Operations Cooperatief U.A. Netherlands Ocean Rig Drilling Operations B.V. Netherlands Ocean Rig Block 33 Brasil Cooperatief U.A. Netherlands Ocean Rig Block 33 Brasil B.V. Netherlands Ocean Rig Deepwater Drilling Limited Nigeria Ocean Rig North Sea AS Norway Ocean Rig AS Norway Ocean Rig UK Limited UK Ocean Rig Limited UK Ocean Rig UDW LLC United States Drillships Projects Inc. Unites States
